Name: Commission Regulation (EEC) No 316/91 of 7 February 1991 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic analysis
 Date Published: nan

 9.2.1991 EN Official Journal of the European Communities L 37/25 COMMISSION REGULATION (EEC) No 316/91 of 7 February 1991 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs tariff (1) as last amended by Regulation (EEC) No 53/91 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 7, 10. 1. 1991, p. 14. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. Grated cheese which as a result of its high moisture content and conditions of transport or packaging (partially vacuum packed) becomes agglomerated 0406 20 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 0406, 0406 20 and 0406 20 90. 2. White pasty substance known as creamed coconut manufactured by means of the fine grinding of coconut pulp and pasteurized. It is presented in immediate packings with a net content of 200 g and is generally intended for use in the kitchen in the preparation of sauces, etc. 2008 19 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2008, 2008 19 and 2008 19 90. Classification in Chapter 8 is ruled out because of pasteurization (see also the explanatory notes to the HS heading 20.08, first paragraph). The pasty consistency of the product also excludes classification under heading 1106 (see also the explanatory notes to the CN codes 2008 11 10 to 2008 19 90, second paragraph, second indent). 3. Product obtained merely by the etherification of starch with epichlorohydrin and sodium monochloracetate in the presence of sodium hydroxide, having the following characteristics: Appearance ... white, crumbly powder Dry matter ... 92,8 % Ash (at 600 oC) ... 15,1 % Containing ... sodium and chloride ions Solubility ... turbid solution in water, swells considerably Solution pH ... 11,6 Microscopic image ... starch-type, unrecognizable Iodine test ... dark blue Paper chromatography ... positive for starch ether IR spectrum ... characteristic carboxymethyl ether bands 3505 10 50 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3505, 3505 10 and 3505 10 50.